Citation Nr: 1420840	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-14 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left leg disorder claimed to be due to open reduction internal fixation of comminuted interarticular fracture of distal tibia and fibula surgery performed by the VA Medical Center in Bay Pines, Florida in February 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran had a hearing before the undersigned Veterans Law Judge at the RO in February 2012, and the transcript is of record.

The Board remanded the instant claim in April 2012 so that additional development of the evidence could be undertaken.  To the extent possible, orders set out as part of the remand were complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board determines that it may now proceed with adjudication of the claim.


FINDINGS OF FACT

1.  On February 13, 2006, the Veteran underwent an open reduction internal fixation of a comminuted interarticular fracture of the distal tibia and fibula at the VA Medical Center (VAMC) in Bay Pines, Florida.

2.  The complications (additional disability) following the surgery included osteomyelitis, edema and cellulitis.

3.  The weight of the medical evidence is against a finding that the proximate cause of any additional disability, including osteomyelitis, edema and cellulitis was VA treatment that involved carelessness, negligence, lack of proper skill, error in judgment, or another similar instance of fault on the VA's part, or that the proximate cause of any additional disability was an event that was not reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for the award of compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability incident to VA hospital care on February 13, 2006, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was advised in an August 2008 letter, prior to the initial February 2009 unfavorable rating decision. 

With regard to the duty to assist, the Veteran's VA treatment records have been obtained.  Moreover, the VA treatment records pertaining to the period in question, dated in February 2006, have been obtained.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file.  Additionally, in October 2012 (together with an addendum opinion supplied in November 2012), the VA obtained a VA examination and opinion.  The Board finds that the opinions received are thorough and well-explained such that further opinion or examination is not necessary in this case.

As part of the April 2012 remand, development efforts were to be undertaken to obtain records relied upon in conjunction with a Worker's Compensation benefits claim.  Letters from the Appeals Management Center in Washington, DC, dated in May and August 2012 sought to elicit from the Veteran information to assist them in obtaining these records.  The Veteran did not respond.  The duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

The Veteran contends that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of VA hospital care in February 2006.  Specifically, he asserts that, as the result of the left ankle surgery performed at the VA Medical Center (VAMC) Bay Pines on February 13, 2006, he suffers from significant post-operative residuals.  These residuals have been variously diagnosed as osteomyelitis, cellulitis, and edema.  The Veteran attributes his post-operative residuals to an infection which developed after the surgery.  See VA Form 21-4138, dated in April 2009.  In the course of his February 2012 hearing with the undersigned, the Veteran testified that while at some point following the surgery he had osteomyelitis, he had been recently informed that he no longer had osteomyelitis.

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151.

VA regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361.

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1)  .

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the Veteran or the Veteran's representative. 

To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a Veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d). 

A review of the record discloses that on February 10, 2006, the Veteran was seen in a VA emergency room with left ankle complaints since falling from a ladder a couple hours earlier.  He complained of trouble with range of motion and also with swelling.  A VA discharge summary shows that on February 13, 2006, at the Bay Pines VAMC the Veteran underwent open reduction internal fixation of a comminuted interarticular fracture of the left distal tibia and fibula.  It was noted that the Veteran had a satisfactory post-operative period, with intact wound and clean dressings.  

A March 2006 private treatment record notes the Veteran was seen as a new patient.  The examining physician noted that it appeared the recent ankle surgery had gone pretty well.  The sutures were noted to have been removed, and the Veteran was in a short cast.  The incisions appeared to be healed, and there was no sign of infection.  The supplied diagnosis was status post pilon fracture with distal fibular fracture.  

As noted in the Board's April 2012 remand, in January 2009 the RO obtained a VA medical opinion where the examiner found no evidence that VA failed to exercise due care in performing the February 2006 surgery but did not address whether the Veteran's additional left ankle disorder was due to an event not reasonably foreseeable.  The Board also observed at that time that while the examiner in January 2009 concluded that the Veteran's additional disability was osteomyelitis, recent VA outpatient treatment records seemed to rule out osteomyelitis.  The Veteran was noted to have been more recently diagnosed with chronic cellulitis and edema.  

VA outpatient records, dated in January 2012, note findings of left ankle cellulitis.  Similar dated in February 2012 include that X-ray findings showed no sign of osteomyelitis, and also left lower extremity chronic edema.  

Pursuant to the Board's April 2012 remand, the Veteran was afforded a VA examination in October 2012.  Review of the examination report shows that a diagnosis of residual fracture of left tibia-fibula fracture was supplied.  The residuals were noted to consist of chronic residuals consisting of severe painful motion and/or weakness.  The examiner commented that there did not appear to be any definite area of acute osteomyelitis shown as part of CT examination.  The position of the fracture fragments and internal fixation devices appeared to be within normal limits.  CT findings were also noted to include deformity of the distal tibia and distal fibula along with narrowing of the tibiotalar area joint space.  

The examiner identified the additional disability suffered by the Veteran as a result of the February 2006 surgery as left lower extremity edema with chronic cellulitis.  The physician added that it was less likely than not that the proximate cause of the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment.  The examiner noted that the claims folder, and the previous 2009 VA opinion had been reviewed.  As rationale for the opinion, the examiner commented that the Veteran's chronic cellulitis and edema were caused by his being overweight and by statis dermatitis.  Significant obesity, added the examiner, caused lack of circulation, hence edema and chronic infection.  Persistent edema was noted to have a tendency to cause recurrent infection due to lack of circulation.  The examiner also commented that the surgery in 2006 was completed with no complication and that post-operative findings were satisfactory.  

The examiner supplied an addendum opinion in November 2012.  Here, the physician commented that the bilateral leg edema which resulted from the surgery was foreseeable, and occurred in most patients.  As rationale, the physician commented that post surgery most patients have pain and are placed on bed rest.  This can cause a worsening of the edema, which in turn can cause reduced blood flow which can then cause inflammation and infection.  The bed rest in this case was noted to cause the Veteran, while already obese, to gain more weight.  He added that the 2006 surgery was well performed, and upon review of the medical record, there was no complication noted right after the surgery.

Based on the evidence, the Veteran's claim must be denied.  First and foremost, the 2012 VA examiner's opinions and findings weigh against the findings needed to award benefits under 38 U.S.C.A.§ 1151 and must be afforded great weight.  The examiner gave his opinion after reviewing the entire claims file.  He described the Veteran's surgical history, as well complications arising from the February 2006 left tibia/fibula surgery.  The examiner opined that, while additional disability which occurred as a result of the surgery included edema and cellulitis, there was no evidence of carelessness, negligence, or lack of proper skill in performing the surgery.  The examiner further essentially found these complications were known potential complications from the surgery and not unforeseen consequences.  There are no other probative medical opinions on file that support an opposing view.

While there is strong medical evidence against the Veteran's claim, there is no probative medical evidence of record that supports it.  To support the claim, there must be at least some medical evidence showing that the Veteran has additional permanent disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment during VA hospital care/surgery in February 2006, or evidence showing that there was some similar instance of fault on the VA's part in furnishing such treatment, or evidence showing that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  The claims file contains no such evidence and merely showing that he received VA treatment and has additional disabilities does not establish cause.  38 C.F.R. § 3.361.

Furthermore, there is no evidence of record showing that there was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part as a result of the February 2006 VA surgery.  There is no evidence indicating that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361.  

The only evidence supporting the Veteran's claim is found in his own statements and testimony.  While the Board sympathizes with the Veteran, he is competent to testify only as to matters which are capable of lay observation.  His statements do not establish a nexus between any additional disability and carelessness, negligence, or lack of proper care on the part of VA.  Although lay evidence is acceptable to prove the occurrence of an injury or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise. 

What amounts to causation/proximate cause based on a reasonable health care provider standard is not susceptible of lay opinions on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board cannot give decisive probative weight to the opinions of the Veteran that his additional disabilities were the result of lack of proper care or similar instance of fault on VA's part in furnishing surgical treatment, because he is not qualified to offer such opinions.  Likewise, his representative is not competent to provide a probative opinion on the question of causation either.

In sum, for benefits to be awarded under 38 U.S.C.A. § 1151, the evidence would have to show that the proximate cause of the additional disabilities following VA treatment in February 2006 (cellulitis and edema) were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA's part in furnishing such treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  The preponderance of the evidence is against the claim and entitlement to that benefit is not established.  38 U.S.C.A. § 5107(b).

While sympathetic to the Veteran, the Board is nonetheless bound by the laws enacted by Congress and the regulations of the Department.  See 38 U.S.C.A. § 7104(c); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Board has decided this case based on its application of the law to the pertinent facts.  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a leg disorder claimed to be due to open reduction internal fixation of comminuted interarticular fracture of distal tibia and fibula surgery performed by the VA Medical Center in Bay Pines, Florida in February 2006 is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


